      Case 21-01776-LT7            Filed 04/30/21        Entered 04/30/21 15:07:56           Doc 4-1   Pg. 1 of 1

                                                  Notice Recipients
District/Off: 0974−3                     User: Admin.                    Date Created: 4/30/2021
Case: 21−01776−LT7                       Form ID: 184                    Total: 2


Recipients of Notice of Electronic Filing:
aty         Jeffrey N Brown          jbrown@thompsoncoburn.com
                                                                                                       TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Hyperikon, Inc.     8821 Production Ave.     San Diego, CA 92121
                                                                                                       TOTAL: 1
